IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                           :   No. 2260 Disciplinary Docket No. 3
                                            :
                                            :   No. 50 DB 2016
 HERBERT KARL SUDFELD, JR.                  :
                                            :   Attorney Registration No. 24691
                                            :
                                            :   (Bucks County)
 PETITION FOR REINSTATEMENT                 :




                                        ORDER



PER CURIAM

       AND NOW, this 11th day of August, 2022, upon consideration of Petitioner’s

response to the Court’s rule to show cause dated June 10, 2022, the rule is discharged,

and the Petition for Reinstatement is GRANTED. Petitioner is directed to pay the expenses

incurred by the Board in the investigation and processing of the Petition for Reinstatement.

See Pa.R.D.E. 218(f).

       Chief Justice Baer and Justice Brobson note their dissent.